                                                                                            Case 2:19-mc-00035-DWL Document 10 Filed 10/22/19 Page 1 of 17




                                                                                    1 Christina M. Vitale
                                                                                        REED SMITH LLP
                                                                                    2 811 Main Street, Suite 1700
                                                                                        Houston, Texas 77002-6110
                                                                                    3 State Bar No. 024071
                                                                                        cvitale@reedsmith.com
                                                                                    4 (713) 469-3800

                                                                                    5 James P. Duffy IV (admitted Pro Hac Vice)
                                                                                        Philip W. Danziger (admitted Pro Hac Vice)
                                                                                    6 REED SMITH LLP
                                                                                        599 Lexington Avenue
                                                                                    7 New York, New York 10022
                                                                                        (212) 521-5400
                                                                                    8
                                                                                        Attorneys for Applicant,
                                                                                    9 The Republic of Kazakhstan

                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                                            IN THE UNITED STATES DISTRICT COURT
                                                                                   12                           FOR THE DISTRICT OF ARIZONA
REED SMITH LLP




                                                                                   13

                                                                                   14                                                No. MC-19-00035-PHX-DWL
                                                                                      In Re Application Pursuant To 28
                                                                                   15 U.S.C. § 1782 For Discovery From
                                                                                      William Scott Lawler
                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19
                                                                                                                 MEMORANDUM OF LAW
                                                                                                                     IN SUPPORT OF
                                                                                   20
                                                                                                             THE REPUBLIC OF KAZAKHSTAN’S
                                                                                                    RENEWED MOTION TO FILE DOCUMENTS UNDER SEAL
                                                                                   21
                                                                                                     WITH ITS APPLICATION PURSUANT TO 28 U.S.C. § 1782

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                               Case 2:19-mc-00035-DWL Document 10 Filed 10/22/19 Page 2 of 17




                                                                                    1                                                        TABLE OF CONTENTS
                                                                                    2                                                                                                                                                 Page

                                                                                    3 INTRODUCTION ................................................................................................................................ 1

                                                                                    4 PRELIMINARY STATEMENT .......................................................................................................... 1

                                                                                    5 BACKGROUND .................................................................................................................................. 3

                                                                                    6 ARGUMENT ........................................................................................................................................ 6

                                                                                    7 I.        The Public Right of Access to United States Courts .................................................................... 7

                                                                                    8 II.       The Information the RoK Seeks to Keep Confidential Will Not Impact the U.S. Public’s
                                                                                                Ability to Understand How this Court Resolves the Application ............................................... 8
                                                                                    9
                                                                                         III. The Redacted Information Is Highly Confidential ...................................................................... 9
                                                                                   10
                                                                                         IV. Disclosure of Facts About the Ongoing Arbitration Could Impede the Tribunal’s Ability
                 A limited liability partnership formed in the State of Delaware




                                                                                   11        to Impartially Resolve It ............................................................................................................ 11

                                                                                   12 V.        Unnecessary Disclosure Could Negatively Impact FDI in the RoK and the Value of Its
                                                                                                Public Debt ................................................................................................................................ 13
REED SMITH LLP




                                                                                   13
                                                                                         VI. The Tribunal Conditioned Its Assent to This Application on the RoK’s Undertaking to
                                                                                   14        Preserve Confidentiality ............................................................................................................ 14

                                                                                   15 CONCLUSION ................................................................................................................................... 14

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28


                                                                                                                                                                -i-
                                                                                               Case 2:19-mc-00035-DWL Document 10 Filed 10/22/19 Page 3 of 17




                                                                                    1                                                      TABLE OF AUTHORITIES
                                                                                    2                                                                                                                                         Page(s)
                                                                                    3 Cases

                                                                                    4 Bean v. Pearson Educ., Inc.,

                                                                                    5    No. CV 11-8030-PCT-PGR, 2012 WL 2929631 (D. Ariz. July 18, 2012) .....................................9

                                                                                    6 Center for Auto Safety v. Chrysler Group, LLC,
                                                                                         809 F.3d 1092 (9th Cir. 2016) ............................................................................................... passim
                                                                                    7
                                                                                      Kamakana v. City & County of Honolulu,
                                                                                    8    447 F.3d 1172 (9th Cir. 2006) .........................................................................................................7
                                                                                    9 Markel Am. Ins. Co. v. Internet Brands, Inc.,

                                                                                   10   No. CV 17-2429, 2017 WL 10433991 (C.D. Cal. Aug. 2, 2017) ..................................................11
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Memry Corp. v. Ky. Oil Tech., N.V.,
                                                                                         No. C04-03843RMWHRL, 2008 WL 877979 (N.D. Cal. Mar. 28, 2008) ......................................9
                                                                                   12
REED SMITH LLP




                                                                                      Nygren v. Heweltt-Packard Co.,
                                                                                   13    No. C07-05793 JW (HRL), 2010 WL 2107434 (N.D. Cal. May 25, 2010) ....................................9
                                                                                   14 Ovonic Battery Co., Inc. v. Sanyo Elec. Co., Ltd.,
                                                                                         No. 14-CV-01637-JD, 2014 WL 2758756 (N.D. Cal. June 17, 2014) ....................................11, 14
                                                                                   15

                                                                                   16 Valley Board Co. v. U.S. Dist. Court-D. Nev.,
                                                                                         798 F.2d 1289 (9th Cir. 1986) .........................................................................................................7
                                                                                   17
                                                                                      Statutes
                                                                                   18
                                                                                      28 U.S.C. § 1782 ............................................................................................................................1, 3, 8
                                                                                   19
                                                                                      Other Authorities
                                                                                   20
                                                                                      Gary B. Born, International Commercial Arbitration, Vol. II (Wolters-Kluwer 2009) ......................12
                                                                                   21
                                                                                      Nigel Blackaby and Constantine Partasides with Alen Redfern and Martin Hunter,
                                                                                   22
                                                                                         Redfern and Hunter on International Arbitration, § 2.176 (Oxford University
                                                                                   23    Press, 5th Ed. 2009) .......................................................................................................................12

                                                                                   24 Niti Bhasin and Rinku Manocha, Do Bilateral Investment Treaties Promote FDI
                                                                                          Inflows? Evidence from India, VIKALPA, Vol. 41, Issue 4 (Sage 2016) .....................................13
                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28


                                                                                                                                                              - ii -
                                                                                              Case 2:19-mc-00035-DWL Document 10 Filed 10/22/19 Page 4 of 17




                                                                                    1                                          INTRODUCTION
                                                                                    2            This Memorandum of Law is submitted by Applicant Republic of Kazakhstan (“RoK”)
                                                                                    3 in support of its accompanying Renewed Motion to File Under Seal (“Renewed Sealing

                                                                                    4 Motion”): (1) the Application Pursuant to Title 28 U.S.C. § 1782 for Discovery From William

                                                                                    5 Scott Lawler (“Application”); (2) Memorandum of Law in Support of the Application

                                                                                    6 (“Brief”); and (3) Exhibits A, B, C, and E to the Declaration of James P. Duffy IV (“Duffy

                                                                                    7 Declaration”). The RoK submits this Renewed Sealing Motion to address deficiencies in the

                                                                                    8 original sealing request that the Court identified in its Order dated October 10, 2019 denying

                                                                                    9 that original sealing request.

                                                                                   10                                   PRELIMINARY STATEMENT
                 A limited liability partnership formed in the State of Delaware




                                                                                   11            The Renewed Sealing Motion seeks leave to redact a limited amount of highly-
                                                                                   12 confidential information from four exhibits that now totaling 28 pages,1 references to that
REED SMITH LLP




                                                                                   13 limited information in the Application and supporting Brief, and a limited number of non-

                                                                                   14 public arguments and rulings from the arbitral tribunal (“Tribunal”) in the ongoing investor-

                                                                                   15 state arbitration (“Arbitration”) that Big Sky Energy Corp. (“Big Sky”) commenced against

                                                                                   16 the RoK sealed. The Court should exercise its discretion to seal that information for five

                                                                                   17 independent reasons.

                                                                                   18            First, the facts and allegations that the RoK seeks to keep confidential through a limited
                                                                                   19 number of targeted redactions do not impact the U.S. public’s ability to understand the pending

                                                                                   20 Application for evidence pursuant to 28 U.S.C. § 1782 (“Section 1782”), why the Application

                                                                                   21 was brought, or why the Application should be granted.               Consequently, preserving the
                                                                                   22 confidentiality of those limited facts and allegations, which are subject to a strict

                                                                                   23 confidentiality order in the ongoing Arbitration, does not undermine the basis upon which the

                                                                                   24 public right of access to court records is founded – namely, the right to understand how our

                                                                                   25 Judiciary functions and how it administers justice.           Simply stated, the U.S. public can
                                                                                   26

                                                                                   27
                                                                                        1
                                                                                            For the avoidance of doubt, only a fraction of the 28 pages have been redacted – not the full
                                                                                   28 28 pages.


                                                                                                                                        -1-
                                                                                           Case 2:19-mc-00035-DWL Document 10 Filed 10/22/19 Page 5 of 17




                                                                                    1 understand the Application and why it should be granted without knowing the limited facts

                                                                                    2 and allegations from the Arbitration that the RoK seeks to keep confidential.

                                                                                    3         Second, the limited facts and allegations that the RoK seeks to seal are subject to a strict
                                                                                    4 confidentiality order in the ongoing Arbitration and fall squarely within categories of

                                                                                    5 information that courts have found provide compelling reasons for sealing. For instance,

                                                                                    6 disclosing unproven conspiracy allegations concerning RoK instrumentalities would merely

                                                                                    7 “gratify spite or promote public scandal,” with real consequences for the RoK. See Center for

                                                                                    8 Auto Safety v. Chrysler Group, LLC, 809 F.3d 1092, 1097 (9th Cir. 2016) (internal quotations

                                                                                    9 and citations omitted). The amount and manner in which Big Sky was funded constitutes

                                                                                   10 “business information,” the disclosure of which might harm (a) Big Sky in any number of
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 ways, and (b) the RoK’s valuation of future oil concessions. See id. Consequently, there are

                                                                                   12 compelling reasons for sealing the matters the RoK has sought to redact.
REED SMITH LLP




                                                                                   13         Third, the unnecessary disclosure of the limited facts and allegations that the RoK seeks
                                                                                   14 to seal – which impact both the RoK and Big Sky – could unnecessarily impair the Tribunal’s

                                                                                   15 ability to impartially resolve the Arbitration by subjecting the Tribunal to public pressure on a

                                                                                   16 number of sensitive topics. Unlike judicial proceedings to enforce an arbitral award that has

                                                                                   17 already adjudicated the parties’ claims and defenses, the Application here concerns an ongoing

                                                                                   18 Arbitration that is in its early phases where the Tribunal has not yet ruled upon the merits of

                                                                                   19 the dispute. The Tribunal should not be subjected to unnecessary public influence when

                                                                                   20 executing its functions, which also provides compelling reasons in this context for granting

                                                                                   21 the Renewed Sealing Motion.

                                                                                   22         Fourth, the unnecessary disclosure of unproven allegations that do not bear on the
                                                                                   23 merits of the Application could (a) impair the RoK’s ability to attract foreign direct investment

                                                                                   24 (“FDI”) in the future, (b) negatively impact the value of the RoK’s public debt, and (c)

                                                                                   25 undermine its ability to successfully sell future bonds.

                                                                                   26         Lastly, the Tribunal in the Arbitration has imposed strict confidentiality obligations on
                                                                                   27 the parties and has predicated its consent to the Application on the RoK’s undertaking to

                                                                                   28 preserve the Arbitration’s confidentiality. The Court should exercise the discretion accorded


                                                                                                                                      -2-
                                                                                           Case 2:19-mc-00035-DWL Document 10 Filed 10/22/19 Page 6 of 17




                                                                                    1 to it in this context by honoring the Tribunal’s determination that confidentiality is necessary

                                                                                    2 to effectively resolve the ongoing Arbitration, because the Tribunal is the body charged with

                                                                                    3 deciding the Arbitration.

                                                                                    4        The RoK has therefore posited numerous compelling reasons supported by specific
                                                                                    5 facts for granting its Renewed Sealing Motion, and the RoK respectfully requests that the

                                                                                    6 Court do so.

                                                                                    7                                        BACKGROUND
                                                                                    8        The full background to this matter is set forth in the related Application and Brief in
                                                                                    9 support of the Application. Accordingly, the RoK only restates here those facts necessary to

                                                                                   10 decide this Renewed Sealing Motion.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11        The RoK has filed the Application to obtain evidence from William Scott Lawler
                                                                                   12 (“Lawler”) that will support the RoK’s jurisdictional defenses in the Arbitration. The Tribunal
REED SMITH LLP




                                                                                   13 in the Arbitration has consented to the RoK filing the Application, but predicated that consent

                                                                                   14 on the RoK undertaking to preserve the Arbitration’s confidentiality.

                                                                                   15        The limited information that the RoK has redacted from its Section 1782 submission
                                                                                   16 could negatively impact the Arbitration and the parties to it if disclosed, but does not impact

                                                                                   17 the U.S. public’s ability to understand the Application, or the Court’s ability to rule upon it

                                                                                   18 publicly. Specifically, the RoK seeks to have the following information sealed from the

                                                                                   19 following documents:

                                                                                   20        1.      Exhibit A to the Duffy Declaration – this exhibit contains excerpts from Big
                                                                                   21                Sky’s Request for Arbitration, which is not publicly available. While the RoK
                                                                                   22                has included this excerpted exhibit to provide basic background information
                                                                                   23                about the Arbitration to the Court, the RoK seeks to redact out three short
                                                                                   24                paragraphs that discuss sensitive, non-public information. The first paragraph
                                                                                   25                to be redacted sets forth the funding arrangements, structures, and amounts
                                                                                   26                through which Big Sky acquired and invested in a company called KoZhaN LLP
                                                                                   27                (“Kozhan”) to explore for oil in the RoK. Disclosing that information could
                                                                                   28                impact Big Sky in unpredictable ways (by having tax, funding, or valuation


                                                                                                                                    -3-
                                                                                        Case 2:19-mc-00035-DWL Document 10 Filed 10/22/19 Page 7 of 17




                                                                                    1          implications for its shareholders) and could impact the RoK’s ability to value
                                                                                    2          future oil concessions.       The next two paragraphs to be redacted contain
                                                                                    3          unproven, unfounded, and contested conspiracy allegations regarding named
                                                                                    4          individuals (all of whom are private citizens) using instrumentalities of the RoK
                                                                                    5          that are highly prejudicial to both the RoK and the named individuals (who are
                                                                                    6          not parties to the Arbitration). Unproven allegations of that nature could harm
                                                                                    7          not only the RoK and its ability to attract future investment, which directly
                                                                                    8          impacts its public treasury and economy, but also the individuals named as
                                                                                    9          alleged conspirators, who cannot defend themselves directly against those
                                                                                   10          allegations.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11     2.   Exhibit B to the Duffy Declaration - this exhibit contains excerpts from the
                                                                                   12          RoK’s Memorial on Jurisdiction and Counter-Memorial on the Merits and
REED SMITH LLP




                                                                                   13          Quantum, which is not publicly available. The RoK has introduced those
                                                                                   14          excerpts to confirm that it has lodged a jurisdictional objection in the Arbitration,
                                                                                   15          and that its jurisdictional objection is predicated on the belief that Big Sky lacks
                                                                                   16          standing to pursue its claims in the Arbitration. The information that the RoK
                                                                                   17          has redacted concerns the specific manner in which the RoK has argued its
                                                                                   18          jurisdictional objection – which could be valuable to other investment treaty
                                                                                   19          claimants and could be used by them for improper purposes – as well as the
                                                                                   20          quoted substance of document requests and rulings from the Tribunal in the
                                                                                   21          Arbitration. None of that information is necessary for the public to understand
                                                                                   22          the Application. Moreover, the RoK has not redacted out any publicly available
                                                                                   23          information or other facts critical to the U.S. public’s understanding of the
                                                                                   24          Application – namely, that the RoK has lodged a jurisdictional objection in the
                                                                                   25          Arbitration and does not believe that it has received all the evidence relevant and
                                                                                   26          material to that objection.
                                                                                   27     3.   Exhibit C to the Duffy Declaration - this exhibit contains four excerpted
                                                                                   28          rulings on document production disputes from the Tribunal’s Procedural Order


                                                                                                                                -4-
                                                                                        Case 2:19-mc-00035-DWL Document 10 Filed 10/22/19 Page 8 of 17




                                                                                    1          No. 3 – Annex B. The excerpts set forth the original document requests
                                                                                    2          themselves that are relevant to the RoK’s jurisdictional objection, the RoK’s
                                                                                    3          arguments in support of those requests, Big Sky’s objections and arguments in
                                                                                    4          opposition, and the Tribunal’s rulings. As the Court will see from the un-
                                                                                    5          redacted version of the exhibit, the arguments in support of and against those
                                                                                    6          document requests are highly detailed, reference specific supporting evidence,
                                                                                    7          reference associated paragraphs in the parties’ merits submissions, and would
                                                                                    8          give a reader detailed insight into how the Arbitration is being argued. None of
                                                                                    9          that information is necessary to the U.S. public’s understanding of the
                                                                                   10          Application.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11     4.   Exhibit E to the Duffy Declaration – this exhibit sets forth the Tribunal’s
                                                                                   12          consent to the RoK filing this Application, provided the RoK undertakes to
REED SMITH LLP




                                                                                   13          preserve the confidentiality of the Arbitration. The RoK has redacted a limited
                                                                                   14          portion of this exhibit that addresses the parties’ submissions and the Tribunal’s
                                                                                   15          reasoning for its decision. Importantly, the RoK has not redacted information
                                                                                   16          revealing that the Tribunal has imposed strict confidentiality obligations on the
                                                                                   17          parties and has predicated its consent to the Application on the RoK’s
                                                                                   18          undertaking to preserve the Arbitration’s confidentiality, which is one of the
                                                                                   19          reasons the RoK has filed this Renewed Sealing Motion.
                                                                                   20     5.   The Application and Supporting Brief - the RoK has redacted from these
                                                                                   21          documents information that is related to the redactions in the aforementioned
                                                                                   22          exhibits, characterizations of Big Sky’s actions in the Arbitration, as well as a
                                                                                   23          limited number of non-public developments in the Arbitration that do not impact
                                                                                   24          the public’s ability to understand the Application. For instance, at Paragraphs 6,
                                                                                   25          44, 51-53, 55-58, and 75 of the Application, the RoK redacted out information
                                                                                   26          concerning discovery positions the parties took and rulings that the Tribunal
                                                                                   27          made in relation to those positions that could unnecessarily prejudice one or both
                                                                                   28          parties. Those redactions are related to ones made in Exhibit C to the Duffy


                                                                                                                              -5-
                                                                                           Case 2:19-mc-00035-DWL Document 10 Filed 10/22/19 Page 9 of 17




                                                                                    1                Declaration. In Paragraphs 7, 42.b, 62-63, 70 and 72, as well as Heading H of
                                                                                    2                the Application, the RoK redacted out information concerning strategic
                                                                                    3                decisions one of the parties to the Arbitration made, because public disclosure
                                                                                    4                of that information could paint that party (which is not a party to this
                                                                                    5                Application) in a negative public light, and disclosure of that information is not
                                                                                    6                necessary for the public to understand the Application. At Paragraphs 49
                                                                                    7                through 50 of the Application, the RoK redacted out references to non-public
                                                                                    8                evidence put forth in the Arbitration, as well as the substance of that evidence,
                                                                                    9                because it is both subject to the Arbitration’s confidentiality order and does not
                                                                                   10                impact the public’s ability to understand the Application or how the Court will
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                resolve it. The remaining redactions relate to information redacted from the
                                                                                   12                exhibits and are mirrored in the Brief. In short, the RoK has only redacted non-
REED SMITH LLP




                                                                                   13                public information from the Application and Brief that does not impact the
                                                                                   14                public’s ability to understand the Application or the Court’s adjudication of it.
                                                                                   15         Consequently, the limited information that the RoK seeks to have sealed is subject to
                                                                                   16 the Arbitration’s confidentiality order, is in fact confidential, and is not relevant to the merits

                                                                                   17 of the Application. The Court should therefore keep that information confidential by granting

                                                                                   18 the Renewed Sealing Motion.

                                                                                   19                                           ARGUMENT
                                                                                   20         The following sections discuss why the Court should exercise its discretion to seal the
                                                                                   21 limited materials that the RoK seeks to keep confidential. Section I discusses the general right

                                                                                   22 of public access to court materials in the U.S., the theories which underpin the right of access,

                                                                                   23 and the Court’s discretion to limit that access. Section II discusses why those theories are

                                                                                   24 inapposite in this case and why the proposed redactions do not limit the public’s ability to

                                                                                   25 understand the Application or how the Court will resolve it.

                                                                                   26         Section III discusses why the redacted information that the RoK seeks to have sealed is
                                                                                   27 truly confidential. Section IV explains why the unnecessary disclosure of that confidential

                                                                                   28


                                                                                                                                      -6-
                                                                                           Case 2:19-mc-00035-DWL Document 10 Filed 10/22/19 Page 10 of 17




                                                                                    1 information would impede the Tribunal’s ability to exercise its duties in the ongoing

                                                                                    2 Arbitration.

                                                                                    3         Section V explains why the unnecessary disclosure of confidential facts about the
                                                                                    4 Arbitration could impact the RoK’s ability to attract FDI and the value of its public debt.

                                                                                    5 Lastly, Section VI discusses the significance of the Tribunal’s request that the RoK seek to

                                                                                    6 keep information from the Arbitration confidential when pursuing the Application.

                                                                                    7 I.      The Public Right of Access to United States Courts
                                                                                    8         In the United States, there is a strong presumption in favor of allowing public access to
                                                                                    9 court records. See Center for Auto Safety, 809 F.3d at 1096. The presumption “is not absolute,”

                                                                                   10 however, and can be overcome in appropriate circumstances, such as those presented here.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Kamakana v. City & County of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006).

                                                                                   12         The presumption of public access is predicated on the notion that the United States
REED SMITH LLP




                                                                                   13 public has a right to understand how its courts function and how those courts administer

                                                                                   14 justice. See id.; Valley Board Co. v. U.S. Dist. Court-D. Nev., 798 F.2d 1289, 1294 (9th Cir.

                                                                                   15 1986) (explaining that public access to court files promotes understanding of the judicial

                                                                                   16 process). In short, the presumption of public access exists “to ‘provide the public with a more

                                                                                   17 complete understanding of the judicial system and a better perception of its fairness.’” Center

                                                                                   18 for Auto Safety, 809 F.3d at 1101 (quoting Leucadia, Inc. v. Applied Extrusion Tech., Inc., 998

                                                                                   19 F.2d 157, 164 (3d Cir. 1993)).

                                                                                   20         To overcome the presumption of public access and seal court records, applicants must
                                                                                   21 offer compelling reasons and factual bases that are founded on something more than

                                                                                   22 “‘hypothesis or conjecture.’” Id. (quoting Kamakana, 447 F.3d at 1178). “What constitutes a

                                                                                   23 ‘compelling reason’ is best left to the sound discretion of the trial court,’” which affords this

                                                                                   24 Court wide latitude to decide what to seal. Id. at 1097 (quoting Nixon v. Warner

                                                                                   25 Communications, Inc., 435 U.S. 589, 597, 598-99 (1978)).

                                                                                   26         In this case, the Court should exercise that discretion to find that compelling reasons
                                                                                   27 for sealing exist, because: (1) the redacted information does not impact the U.S. public’s ability

                                                                                   28 to understand the Application or why it should be granted; (2) the redacted information is


                                                                                                                                     -7-
                                                                                            Case 2:19-mc-00035-DWL Document 10 Filed 10/22/19 Page 11 of 17




                                                                                    1 highly confidential; (3) disclosure of the redacted information could impair the Tribunal’s

                                                                                    2 ability to impartially resolve the Arbitration free from public influence; (4) unnecessary

                                                                                    3 disclosure of the redacted information could unnecessarily and unfairly harm the RoK’s ability

                                                                                    4 to attract FDI and the value of its public debt; and (5) the Tribunal has already indicated that

                                                                                    5 confidentiality is important to the proper functioning of the Arbitration, which is a

                                                                                    6 determination the Court should respect.

                                                                                    7 II.     The Information the RoK Seeks to Keep Confidential Will Not Impact the U.S.
                                                                                    8
                                                                                              Public’s Ability to Understand How this Court Resolves the Application
                                                                                    9

                                                                                   10         None of the limited information that the RoK seeks to seal through narrow redactions
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 will impact the U.S. public’s ability to understand the Application before the Court, or how

                                                                                   12 the Court will resolve that Application. Consequently, the theory that underpins the public
REED SMITH LLP




                                                                                   13 right of access to court documents in the United States is not implicated in this case.

                                                                                   14         To resolve the RoK’s Application, the public first needs to understand that Section 1782
                                                                                   15 permits U.S. courts to order someone found in their District to provide documentary and

                                                                                   16 testimonial evidence in support of a foreign proceeding. That fact is readily disclosed in the

                                                                                   17 Application.

                                                                                   18         The U.S. public next needs to understand that: (1) the Arbitration is pending against the
                                                                                   19 RoK; (2) the RoK has lodged jurisdictional defenses in that Arbitration; (3) the RoK has

                                                                                   20 approached this Court for assistance under Section 1782 to obtain evidence from Lawler that

                                                                                   21 will help the RoK pursue those jurisdictional defenses; and (4) Lawler is found in this District

                                                                                   22 and can be compelled to provide that evidence. Any additional information, such as the details

                                                                                   23 of unproven conspiracy allegations, the names of foreign nationals alleged to have engaged in

                                                                                   24 unproven conspiracies, or interim rulings in the confidential Arbitration, do not bear on the

                                                                                   25 Application or impact the Court’s ability to publicly explain its rationale for granting the

                                                                                   26 Application. In short, the U.S. public does not need to see unproven conspiracy allegations,

                                                                                   27 the details of parties’ claims and defenses, or the details of interim evidentiary rulings to

                                                                                   28


                                                                                                                                    -8-
                                                                                             Case 2:19-mc-00035-DWL Document 10 Filed 10/22/19 Page 12 of 17




                                                                                    1 understand how this Court will properly administer justice by granting the Application and

                                                                                    2 compelling Lawler to give evidence.

                                                                                    3 III.     The Redacted Information Is Highly Confidential
                                                                                    4          Even if the targeted redactions that the RoK seeks to have sealed were somehow
                                                                                    5 relevant to the public’s understanding of the Application, that information would nevertheless

                                                                                    6 be subject to protection, because it is highly confidential. Accordingly, there are compelling

                                                                                    7 reasons to seal that information.

                                                                                    8          For instance, in Exhibit A to the Duffy Declaration, which contains excerpts from Big
                                                                                    9 Sky’s request for arbitration, the RoK has redacted out non-public information about the

                                                                                   10 manner and amounts in which Big Sky acquired and funded Kozhan to explore for oil in the
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 RoK. The disclosure of that information – which has no bearing on the Application – could

                                                                                   12 nevertheless impact the valuation of future oil concessions in the RoK. Disclosing that
REED SMITH LLP




                                                                                   13 information could also impact Big Sky in unpredictable ways (by having tax, funding, or

                                                                                   14 valuation implications for its shareholders). Courts routinely seal this type of confidential

                                                                                   15 financial information. See Center for Auto Safety, 809 F.3d at 1097 (explaining that “business

                                                                                   16 information that might harm a litigant’s competitive standing” should be redacted); Nygren v.

                                                                                   17 Heweltt-Packard Co., No. C07-05793 JW (HRL), 2010 WL 2107434, at *3 (N.D. Cal. May

                                                                                   18 25, 2010) (protecting information that could “could harm [the defendant’s] financial interests

                                                                                   19 and its ability to maintain its competitive standing”); Memry Corp. v. Ky. Oil Tech., N.V., No.

                                                                                   20 C04-03843RMWHRL, 2008 WL 877979, at *2 (N.D. Cal. Mar. 28, 2008) (sealing the

                                                                                   21 “financial terms of a[n] . . . agreement” between the parties); Bean v. Pearson Educ., Inc., No.

                                                                                   22 CV 11-8030-PCT-PGR, 2012 WL 2929631, at *2 (D. Ariz. July 18, 2012) (finding good cause

                                                                                   23 to prevent “disclosure of nonpublic financial information”).

                                                                                   24          In that same exhibit, the RoK has also redacted out unproven, unfounded, and contested
                                                                                   25 allegations about purported conspiracies by named private citizens to unlawfully employ RoK

                                                                                   26 instrumentalities to expropriate Big Sky’s investment. Those unproven allegations – which

                                                                                   27 are wholly unnecessary to the Court’s resolution of the Application – are precisely the type of

                                                                                   28 information that the Court should use its discretion to seal. See Center for Auto Safety, 809


                                                                                                                                    -9-
                                                                                          Case 2:19-mc-00035-DWL Document 10 Filed 10/22/19 Page 13 of 17




                                                                                    1 F.3d at 1097 (relating that materials which “‘gratify public spite or promote public scandal’”

                                                                                    2 are the types that should be sealed (internal citations omitted)).

                                                                                    3         Notably, the RoK has not sought to redact out information in Exhibit A that is critical
                                                                                    4 to the public’s understanding of the Application (such as the fact that the Arbitration is

                                                                                    5 pending, the parties to it, the general nature of the claimant’s claims, or the general basis for

                                                                                    6 those claims). The RoK has also not sought to redact out other publicly available information

                                                                                    7 that could be gleaned from publicly available sources.

                                                                                    8         The RoK followed an identical approach in Exhibit B to the Duffy Declaration, which
                                                                                    9 contains excerpts from the RoK’s Memorial on Jurisdiction and Counter-Memorial on the

                                                                                   10 Merits and Quantum in the Arbitration. In Exhibit B, the RoK has redacted out the non-public
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 particulars of its jurisdictional arguments, the disclosure of which could harm (a) Big Sky by

                                                                                   12 subjecting it to criticism for the manner in which it has employed a U.S. company to obtain
REED SMITH LLP




                                                                                   13 the benefits of a U.S. treaty, as well as (b) the RoK, by prejudicing its jurisdictional position

                                                                                   14 in other arbitrations. Notably, the RoK has not redacted out the remainder of the information

                                                                                   15 in that exhibit, which confirms the basis for its jurisdictional objection in the Arbitration, as

                                                                                   16 that information allows the U.S. public to understand why the RoK has made the Application

                                                                                   17 and the matters that this Court must decide in the Application.

                                                                                   18         In Exhibit C to the Duffy Declaration, the RoK has redacted out the particulars of its
                                                                                   19 arguments from the Arbitration to enforce compliance with four document requests, as well as

                                                                                   20 the specifics of Big Sky’s arguments for opposing production, all of which are highly detailed

                                                                                   21 and give unnecessary insight into the manner in which both parties to the Arbitration are

                                                                                   22 running their cases. That information also specifically addresses other evidence that is not at

                                                                                   23 issue in this proceeding, the disclosure of which could expose both the RoK and Big Sky to

                                                                                   24 additional claims in other forums.

                                                                                   25         In Exhibit E to the Duffy Declaration, the RoK has redacted a limited portion of the
                                                                                   26 Tribunal’s assent to the RoK’s pursuit of the Application addressing the parties’ submissions

                                                                                   27 and the Tribunal’s reasoning for its decision.         Importantly, the RoK has not redacted
                                                                                   28 information revealing that the Tribunal has imposed strict confidentiality obligations on the


                                                                                                                                    - 10 -
                                                                                            Case 2:19-mc-00035-DWL Document 10 Filed 10/22/19 Page 14 of 17




                                                                                    1 parties and has predicated its consent to the Application on the RoK’s undertaking to preserve

                                                                                    2 the Arbitration’s confidentiality, which is among the bases for this Renewed Sealing Motion.

                                                                                    3         The information that the RoK has redacted from the Application and Brief either
                                                                                    4 directly correlates to redactions in the exhibits, or concerns non-public positions taken by the

                                                                                    5 parties, as well as rulings from the Tribunal that could prejudice one or both of the parties to

                                                                                    6 the Arbitration if publicly disclosed.

                                                                                    7         In short, the limited information that the RoK has redacted is truly confidential and
                                                                                    8 would be subject to protection even if it were somehow relevant to the Application.

                                                                                    9 Consequently, there are compelling reasons for sealing that information.

                                                                                   10 IV.     Disclosure of Facts About the Ongoing Arbitration Could Impede the Tribunal’s
                 A limited liability partnership formed in the State of Delaware




                                                                                   11         Ability to Impartially Resolve It
                                                                                   12         Unlike proceedings to enforce arbitral awards, where the underlying arbitration has
REED SMITH LLP




                                                                                   13 concluded, where the arbitrators have completed their duties, and where the parties’ rights

                                                                                   14 have already been adjudicated, see Ovonic Battery Co., Inc. v. Sanyo Elec. Co., Ltd., No. 14-

                                                                                   15 CV-01637-JD, 2014 WL 2758756 (N.D. Cal. June 17, 2014); Markel Am. Ins. Co. v. Internet

                                                                                   16 Brands, Inc., No. CV 17-2429 (AJWX), 2017 WL 10433991 (C.D. Cal. Aug. 2, 2017), the

                                                                                   17 Arbitration in this case is not only ongoing, but is still in the early merits phase. Consequently,

                                                                                   18 the Tribunal in the Arbitration has not yet decided the merits of the parties’ various positions,

                                                                                   19 and has not yet ruled on their respective claims and defenses.

                                                                                   20         Unnecessary disclosure of sensitive information about the confidential Arbitration
                                                                                   21 could impact the Tribunal’s ability to neutrally execute those functions by improperly

                                                                                   22 subjecting the Tribunal to public pressure on a number of issues. For instance, if detailed

                                                                                   23 conspiracy allegations were publicly disclosed, the resulting public discourse and pressure

                                                                                   24 could influence one or more of the Tribunal members to rule for reasons unrelated to the merits

                                                                                   25 of the underlying dispute.       Similarly, if detailed allegations about parties improperly
                                                                                   26 employing corporate vehicles or abusing treaty rights to recover funds from a sovereign were

                                                                                   27 made public, it could result in public outcry that pressures one or more Tribunal members to

                                                                                   28 rule for reasons other than the merits.


                                                                                                                                     - 11 -
                                                                                          Case 2:19-mc-00035-DWL Document 10 Filed 10/22/19 Page 15 of 17




                                                                                    1         In short, while the arbitrators are all highly-experienced adjudicators that are more than
                                                                                    2 capable of exercising independent judgment in the context of a confidential arbitration, in a

                                                                                    3 world where social media dominates, where un-vetted and uncorroborated information goes

                                                                                    4 viral, and where people are publicly excoriated on the basis of allegations alone, the

                                                                                    5 unnecessary disclosure of confidential information could impair the Tribunal’s ability to

                                                                                    6 independently perform its duties. See Gary B. Born, International Commercial Arbitration,

                                                                                    7 Vol. II, pgs. 2276-77 (Wolters-Kluwer 2009) (explaining that “ICSID tribunals have

                                                                                    8 emphasized that ‘it would be of advantage to the orderly unfolding of the arbitral process if

                                                                                    9 during the proceedings [the parties] limit public discussion of the case to what is considered

                                                                                   10 necessary,’ and that their ‘mandate and responsibility includes ensuring that the proceedings
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 will be conducted . . . in a regular, fair and orderly manner, [including] ensuring that potential

                                                                                   12 inhibitions and unfairness do not arise . . . .’” (internal citations omitted)). Accordingly,
REED SMITH LLP




                                                                                   13 “concerns regarding ‘procedural integrity’ and order, as well as preventing aggravation of the

                                                                                   14 parties’ dispute,” are compelling ones that militate in favor of sealing confidential information

                                                                                   15 as the RoK has requested. See id., pg. 277 (internal citations omitted); see also Nigel Blackaby

                                                                                   16 and Constantine Partasides with Allen Redfern and Martin Hunter, Redfern and Hunter on

                                                                                   17 International Arbitration, § 2.176 (Oxford University Press, 5th Ed. 2009) (relating that “[o]ne

                                                                                   18 of the advantages of arbitration is that it is a private proceeding, in which the parties may air

                                                                                   19 their differences and grievances . . . without exposure to the gaze of the public and the reporting

                                                                                   20 of the media.”).

                                                                                   21         Moreover, concerns about the unnecessary disclosure of information in this case are
                                                                                   22 particularly acute in the current political climate because: (1) trade treaties, such as the one

                                                                                   23 under which the Arbitration arises, have become objects of public derision amongst a

                                                                                   24 significant and vocal portion of the population; and (2) corruption allegations involving former

                                                                                   25 Soviet republics have become extremely charged in the United States in recent months. While

                                                                                   26 those aspects of the Arbitration are unrelated to its merits, they could nevertheless become

                                                                                   27 significant distractions if latched on to by the public. Consequently, the disclosure of facts

                                                                                   28 unnecessary to the public’s understanding of the Application could unfairly impede the


                                                                                                                                     - 12 -
                                                                                           Case 2:19-mc-00035-DWL Document 10 Filed 10/22/19 Page 16 of 17




                                                                                    1 Tribunal’s ability to execute its mandate in the Arbitration, which provides a compelling

                                                                                    2 reason for granting the Renewed Sealing Motion.

                                                                                    3 V.      Unnecessary Disclosure Could Negatively Impact FDI in the RoK and the Value
                                                                                    4         of Its Public Debt
                                                                                    5         The improper and unnecessary disclosure of allegations from the underlying Arbitration
                                                                                    6 could also impact the RoK’s ability to attract FDI and the value of its publicly issued debt.

                                                                                    7         Countries generally enter into bilateral investment treaties (“BITs”) such as the one that
                                                                                    8 gave rise to the Arbitration because BITs are generally believed to help attract FDI. See Niti

                                                                                    9 Bhasin and Rinku Manocha, Do Bilateral Investment Treaties Promote FDI Inflows? Evidence

                                                                                   10 from India, VIKALPA, Vol. 41, Issue 4, pg. 278 (Sage 2016) (discussing the impact of
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 bilateral investment treaties on FDI flows). Whether BITs themselves encourage FDI, or

                                                                                   12 whether BITs merely indicate that a host state is a friendly destination for FDI, it is undeniable
REED SMITH LLP




                                                                                   13 that allegations such as the ones at issue in the Arbitration could negatively impact investors’

                                                                                   14 views of the RoK, and therefore reduce the amount of FDI that the RoK receives. Keeping

                                                                                   15 unproven allegations that are not necessary to the resolution of the Application sealed will help

                                                                                   16 avoid that harm by protecting the RoK’s ability to continue attracting FDI.

                                                                                   17         The RoK, like most countries, also issues bonds to raise funds. See Kazakhstan’s €1.050
                                                                                   18 Billion Euro-Denominated Bonds Offering, Global Legal Chronical (Jan. 17, 2019)

                                                                                   19 (discussing the RoK’s “US$10 billion global medium term note programme and issuance

                                                                                   20 thereunder of €525 million 1.55 percent Notes due 2023 and €525 million 2.375 percent Notes

                                                                                   21 due 2028”), available at: https://www.globallegalchronicle.com/kazakhstans-e1-050-billion-

                                                                                   22 euro-denominated-bonds-offering/.       It is axiomatic that the unnecessary disclosure of
                                                                                   23 unproven conspiracy allegations against public instrumentalities could negatively and unfairly

                                                                                   24 impact existing bonds values, as well as the RoK’s ability to successfully issue future bonds.

                                                                                   25 Consequently, there are real detrimental consequences to needlessly disclosing confidential

                                                                                   26 information the RoK has redacted, which provides a compelling reason for sealing it. See

                                                                                   27 Center for Auto Safety, 809 F.3d at 1097-98 (relating that concerns must rely on more than

                                                                                   28 hypothesis or conjecture).


                                                                                                                                    - 13 -
                                                                                            Case 2:19-mc-00035-DWL Document 10 Filed 10/22/19 Page 17 of 17




                                                                                    1 VI.     The Tribunal Conditioned Its Assent to This Application on the RoK’s
                                                                                    2         Undertaking to Preserve Confidentiality
                                                                                    3         Lastly, it is critical for the Court to keep in mind that the Tribunal not only imposed a
                                                                                    4 strict confidentiality order in the Arbitration, but specifically noted that the RoK would seek

                                                                                    5 to comply with that obligation by preventing the unnecessary disclosure of confidential

                                                                                    6 information when assenting to the RoK’s Application. While the RoK is cognizant of the fact

                                                                                    7 that a confidentiality order alone may not provide compelling reasons for sealing documents

                                                                                    8 from a concluded arbitration, see Ovonic Battery Co., Inc., 2014 WL 2758756, at *3, the

                                                                                    9 Tribunal clearly believes that confidentiality is important to the proper functioning of the

                                                                                   10 ongoing Arbitration, which is a compelling reason in this context for granting the RoK’s
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 request. Consequently, the Court should respect the Tribunal’s judgment in that regard by

                                                                                   12 granting the Renewed Sealing Motion.
REED SMITH LLP




                                                                                   13                                         CONCLUSION
                                                                                   14         For the reasons set forth above, the RoK’s Renewed Motion to Seal should be granted.
                                                                                   15         Respectfully Submitted,
                                                                                   16                       DATED this 21st day of October, 2019
                                                                                   17                                            /s/ Christina M. Vitale
                                                                                                                                 Christina M. Vitale
                                                                                   18                                            Attorneys for Applicant
                                                                                                                                 The Republic of Kazakhstan
                                                                                   19                                            REED SMITH LLP
                                                                                                                                 811 Main Street, Suite 1700
                                                                                   20                                            Houston, Texas 77002-6110
                                                                                                                                 cvitale@reedsmith.com
                                                                                   21                                            Tel.: (713) 469-3800
                                                                                                                                 Fax: (713) 469-3899
                                                                                   22
                                                                                                                                 James P. Duffy IV
                                                                                   23                                            (admitted Pro Hac Vice)
                                                                                                                                 Philip W. Danziger
                                                                                   24                                            (admitted Pro Hac Vice)
                                                                                                                                 599 Lexington Avenue
                                                                                   25                                            New York, New York 10022
                                                                                                                                 Tel.: (212) 521-5400
                                                                                   26                                            Fax: (212) 521-5450
                                                                                   27

                                                                                   28


                                                                                                                                    - 14 -
